DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 and 05/14/2021 have been considered by the examiner.

Claim Objections
Claims 1-5 are objected to because of the following informalities: 
Claim 1 recites LDPC abbreviation. However LDPC abbreviation is not defined in claim 1. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim 6 is objected to because of the following informalities: 
Claim 6 recites LDPC abbreviation. However LDPC abbreviation is not defined in claim 6. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10432229 B2 in view of MYUNG et al. (US 20150222471 A1).

As per claim 1 of present application, claim 1 of U.S. Patent No. US 10432229 B2 teaches
a bit-interleaved coded modulation (BICM) reception device, comprising: a demodulator configured to perform demodulation; a bit deinterleaver configured to perform group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation; and a decoder configured to restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 16200, wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword.
However claim 1 of U.S. Patent No. US 10432229 B2 does not teach a low-density parity check (LDPC) codeword having a code rate of 10/15 and 256-symbol mapping.
MYUNG et al. in an analogous art teach a low-density parity check (LDPC) codeword having code rate of 10/15 (paragraph 160, LDPC codeword; paragraph 165, coding rate 10/15) and 256-symbol mapping (paragraph 170, 256-QAM; paragraph 214, 256-QAM, non-uniform constellation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. US 10432229 B2 with the teachings of MYUNG et al. by including additionally a low-density parity check (LDPC) codeword having a length of code rate of 10/15 and 256-symbol mapping.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide 256-.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 1, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “to perform demodulation corresponding to 256-symbol mapping”, “to perform group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation”, “to restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving”, “the deinterleaved values corresponding to a LDPC codeword having a length of 16200 and a code rate of 10/15”, “the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword.”
The claimed “to perform demodulation corresponding to 256-symbol mapping” is shown as a mathematical concept in paragraphs [0055] and [0007] of the specification.
The claimed “to perform group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation” is shown as a mathematical concept in paragraphs [0038], [0095] of the specification.

The claimed ““the deinterleaved values corresponding to a LDPC codeword having a length of 16200 and a code rate of 10/15” is shown as a mathematical concept in paragraph [0008] of the specification.
The claimed “the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword” is shown as a mathematical concept in paragraphs [0008] and [0095] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a demodulator”, “a bit deinterleaver” and “a decoder.”
The claimed limitation elements “a demodulator”, “a bit deinterleaver” and “a decoder” are well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
a demodulator - IEEE 100 (page 288, demodulator)
a bit deinterleaver - IEEE 100 (page 577, interleaving (deinterleaving) )
a decoder - IEEE 100 (page 280,  decoder)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 1 is 

Claim 2 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 2, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using permutation order”, “

    PNG
    media_image1.png
    127
    664
    media_image1.png
    Greyscale

“
The claimed “the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using permutation order” is shown as a mathematical concept in paragraph [0056] of the specification.
The claimed “

    PNG
    media_image1.png
    127
    664
    media_image1.png
    Greyscale

” is shown as a mathematical concept in paragraph [0013] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.

The claim 2 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 2 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 3 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 3, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the 256-symbol mapping is a Non-Uniform Constellation (NUC) symbol mapping which corresponds to 256 constellations.”
The claimed “the 256-symbol mapping is a Non-Uniform Constellation (NUC) symbol mapping which corresponds to 256 constellations” is shown as a mathematical concept in paragraph [0009] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 3 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 3 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 4 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 4, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the parallel factor is 360, and the group includes 360 values.”
The claimed “the parallel factor is 360, and the group includes 360 values” is shown as a mathematical concept in paragraph [0010] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 4 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 4 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 5 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 5, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “

    PNG
    media_image2.png
    174
    723
    media_image2.png
    Greyscale

”


    PNG
    media_image2.png
    174
    723
    media_image2.png
    Greyscale


” is shown as a mathematical concept in paragraph [0011] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 5 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 5 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 6 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 6, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “performing demodulation corresponding to 256-symbol mapping”,  “performing group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation”, “restoring information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving”, “the deinterleaved values corresponding to a LDPC codeword having a length of 16200 and a code rate of 10/15”, “the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to 

    PNG
    media_image3.png
    137
    727
    media_image3.png
    Greyscale
“
The claimed “performing demodulation corresponding to 256-symbol mapping” is shown as a mathematical concept in paragraphs [0055] and [0007] of the specification.
The claimed “performing group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation” is shown as a mathematical concept in paragraphs [0038], [0095] of the specification.
The claimed “restoring information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving” is shown as a mathematical concept in paragraph [0038] and [0058] of the specification.
The claimed ““the deinterleaved values corresponding to a LDPC codeword having a length of 16200 and a code rate of 10/15” is shown as a mathematical concept in paragraph [0008] of the specification.
The claimed “the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword” is shown as a mathematical concept in paragraphs [0008] and [0095] of the specification.
The claimed “the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using permutation order” is shown as a mathematical concept in paragraph [0056] of the specification.
The claimed “

    PNG
    media_image3.png
    137
    727
    media_image3.png
    Greyscale
” is shown as a mathematical concept in paragraph [0013] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 6 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 6 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov (US 20130216001 A1) in view of Jeong et al. (US 20070011570 A1) and Petrov (US 20140126672 A1).

As per claim 1, Petrov (US 20130216001 A1) teach a bit-interleaved coded modulation (BICM) reception device comprising: a demodulator configured to perform demodulation (fig. 32, para. 272, a receiver, a demodulator, a bit deinterleaver), corresponding to 256-symbol mapping (para. 283, 256-QAM); a bit deinterleaver configured to perform deinterleaving on interleaved values, the interleaved values generated after the demodulation (para. 272, a bit deinterleaver, a demodulator); and a decoder configured to restore information bits by LDPC-decoding deinterleaved values generated (para. 272, a LDPC decoder, a bit deinterleaver; para. 277, the LDPC decoder performs on the input from the bit deinterleaver), the deinterleaved values corresponding to a LDPC codeword having a length of 16200 and a code rate of 10/15 (para. 28, the LDPC code for a codeword length of 16200 bits and code rate 10/15).
However Petrov (US 20130216001 A1) do not explicitly teach to perform group-unit deinterleaving on a group basis.
Jeong et al. in an analogous art teach to perform group-unit deinterleaving on a group basis (fig. 9, para. 133, the group deinterleaver performs group deinterleaving). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reception device of Petrov (US 20130216001 A1) the ability to perform group-unit deinterleaving on a group basis as taught by Jeong et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to reduce data transmission errors caused by noise to the reception device of Petrov (US 20130216001 A1).

of the group corresponding to a parallel factor of the LDPC codeword.
Petrov (US 20140126672 A1) in an analogous art teach the size of the group corresponding to a parallel factor of the LDPC codeword (para. 116, LDPC codeword, the parallel factor has the value 360; para. 127, group of 360 bits).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reception device of Petrov (US 20130216001 A1) and Jeong et al. the ability to include the size of the group corresponding to a parallel factor of the LDPC codeword as taught by Petrov (US 20140126672 A1) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to perform group-unit deinterleaving to the reception device of Petrov (US 20130216001 A1) and Jeong et al..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111